
	
		II
		110th CONGRESS
		2d Session
		S. 2899
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2008
			Mr. Harkin (for himself,
			 Mr. Feingold, and
			 Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to conduct a
		  study on suicides among veterans.
	
	
		1.Short titleThis Act may be cited as the Veterans
			 Suicide Study Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Suicide among the veteran population is a
			 serious problem.
			(2)There is lack of
			 information on the number of veterans who die by suicide each year.
			3.Study on suicides
			 among veterans
			(a)Study
			 requiredThe Secretary of
			 Veterans Affairs shall conduct a study to determine the number of veterans who
			 died by suicide between January 1, 1997, and the date of the enactment of this
			 Act.
			(b)CoordinationIn
			 carrying out the study under subsection (a) the Secretary of Veterans Affairs
			 shall coordinate with—
				(1)the Secretary of
			 Defense;
				(2)Veterans Service
			 Organizations;
				(3)the Centers for
			 Disease Control and Prevention; and
				(4)State public
			 health offices and veterans agencies.
				(c)Report to
			 CongressNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to Congress a
			 report on the study required under subsection (a) and the findings of the
			 Secretary.
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this Act.
			
